DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 – 20 are pending.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 29, 2020 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 – 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 – 9 are directed towards a system, however, claim 1 is directed towards a clearing device.  It is unclear as to what exactly is being claimed.  For the purpose of examination, the limitations of claims 2 – 9 will be examined as the device of claim 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 3, 5, 7 – 14, 15, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hattori et al. (U.S. Patent Publication No. 2011/0073142 A1).
Regarding Independent Claim 1, Hattori teaches a vehicle monitor clearing device (optical sensor unit, 1), comprising: an air source (air spraying mechanism, 156), the air source (156) for generating an air flow at a desired pressure (pressure required to prevent from remaining sticking to the glass surface; Paragraph [0094]); a channel (tube, 154) connected to the air source (156), the channel (154) for receiving the air flow from the air source (156); and, at least one nozzle (air nozzle, 153) connected to the channel (154), the nozzle (153) for discharging the air flow toward an associated vehicle monitor (lens, 5 of camera, 3; Fig. 19B) located proximate to the nozzle (153),  wherein the system uses forced air to clear road spray accumulated on a surface of the vehicle monitor (via air pump, 155).  

    PNG
    media_image1.png
    331
    566
    media_image1.png
    Greyscale

Regarding Claim 2, Hattori teaches the device (Fig. 19B) wherein the forced air is a continuous airstream (Paragraph [0094]).  
Regarding Claim 3, Hattori teaches the device (Fig. 19B) wherein the air source (156) is independently and selectively activated by a switch (controller, 14; with switch, 18; further, it can be activated during or after the flow of fluid (Paragraph [0094]).  
Regarding Claim 5, Hattori teaches the device (Fig. 19B) wherein the air source (159) is automatically activated when the associated vehicle monitor is active (Claim 37).
Regarding Claim 7, Hattori teaches the device (Fig. 19B) wherein the monitor is selected from a vehicle back-up camera (camera, 5) and a blind spot monitor (Fig. 3).  
Regarding Claim 8, Hattori teaches the device (Fig. 19B) further comprising: a power line to connect the air source (156) to a power supply (Paragraph [0064]).  
Regarding Claim 9, Hattori teaches the device (Fig. 19B) wherein the air source (156) includes a mechanical mounting component on a body of the air source (156), the mechanical mounting component for securing the air source (156) to an associated vehicle body (Paragraph [0096], the optical sensor, 1 is mounted, thus the air source as a part of the sensor is mounted as well).  
Regarding Independent Claim 10, Hattori teaches a kit, comprising: an air source (156) for securing in a body compartment of a vehicle (Paragraph [0096], the optical sensor, 1 is mounted, thus the air source as a part of the sensor is mounted as well), the air source (156) for generating an air flow at a desired pressure (pressure required to prevent from remaining sticking to the glass surface; Paragraph [0094]); a nozzle (153) for securing proximate a monitor (camera, 5) on a vehicle (Figs. 3 and 19B), the nozzle (153) for discharging the air flow at the monitor (Paragraph [0094]); a channel (154) for extending along a void in a body of the vehicle (Fig. 19B), the channel (154) for carrying the air flow to the nozzle (153; Paragraph [0094]); wherein the nozzle (153) applies forced air at the monitor to clear road spray accumulated on a surface of the monitor (Paragraph [0094]).  
Regarding Claim 11, Hattori teaches the kit wherein the forced air is one of a continuous and pulsed airstream (continuous; Paragraph [0094]).  
Regarding Claim 12, Hattori teaches the kit (Fig. 1) further comprising: a power line for connecting the air source (156) to a power supply (Paragraph [0064]).  
Regarding Claim 13, Hattori teaches the kit wherein the power supply (Paragraph [0064]) is a relay to an auxiliary switch (18) in the vehicle, wherein the air source (156) is independently and selectively activated by the switch (controller, 14; further, it can be activated during or after the flow of fluid (Paragraph [0094]).  
Regarding Claim 14, Hattori teaches the kit wherein the power supply (Paragraph [0064]) is a relay to the monitor (camera, 5), wherein the air source (156) is automatically activated when the monitor is active (Claim 37).  
Regarding Claim 16, Hattori teaches the kit wherein the power supply (Paragraph [0064]) is a relay to the shift, wherein the air source (156) is automatically activated when the shift is in reverse gear (Claim 37).  
Regarding Claim 18, Hattori teaches the kit wherein the monitor (camera, 5) is selected from a vehicle back-up camera (5) and a blind spot monitor (Fig. 3).  
 	Regarding Independent Claim 20, Hattori teaches a method for clearing road spray from a vehicle monitor (Paragraph [0094]), the method comprising: providing an air source (156) with a vehicle (Fig. 3), the air source (156) for generating an air flow at a desired pressure (pressure required to prevent from remaining sticking to the glass surface; Paragraph [0094]); securing a nozzle 9153) proximate a monitor on the vehicle (Figs. 3 and 19B), the nozzle (153) for discharging the air flow at the monitor (5), the air source (156) and the nozzle (153) being connected by a channel (154); and, connecting the air source (156) to a power supply in the vehicle (Paragraph [0064]); and, activating the air source (156) to apply forced air at the monitor (Paragraph [0094]).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 15, 17 and 19 are  rejected under 35 U.S.C. 103 as being unpatentable over Hattori et al. (U.S. Patent Publication No. 2011/0073142 A1).
Regarding Claim 3, Hattori teaches the device of claim 1 as discussed above.
Hattori does not explicitly teach wherein the forced air is a pulsed airstream, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hattori to further include the forced air is a pulsed airstream, as claimed, since it has been held to be within the general skill of a worker in the art to select a known flow on the basis of its suitability for the intended use.
 Regarding Claim 15, Hattori teaches the kit of claim 12 as discussed above.
Hattori further teaches a power supply (Paragraph [0064]) and wherein the air source (156) is automatically activated (Claim 37).
Hattori does not explicitly teach wherein the power supply is a relay to the back-up lights, wherein the air source is automatically activated when the back-up lights are on, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of Hattori to further include the power supply is a relay to the back-up lights, wherein the air source is automatically activated when the back-up lights are on, as claimed,
since such a modification would have involved a mere change in the relay of the power supply of a component. Such a change is generally recognized as being within the level of ordinary skill in the art.
 Regarding Claim 17, Hattori teaches the kit of claim 110 as discussed above.
Hattori does not teach wherein the kit is for retrofit into a vehicle, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of Hattori to further include the kit is for retrofit into a vehicle, as claimed, since it has been held to be within the general skill of a worker in the art to select a known configuration on the basis of its suitability for the intended use.
 Regarding Claim 19, Hattori teaches the kit of claim 10 as discussed above.
Hattori does not explicitly teach wherein the kit further comprising: mechanical fasteners for mounting the air source to the vehicle, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of Hattori to further include mechanical fasteners for mounting the air source to the vehicle, as claimed, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hattori et al. (U.S. Patent Publication No. 2011/0073142 A1) in view of Ichikawa et al. (U.S. Patent Publication No. 2018/0194330 A1).
Regarding Claim 3, Hattori teaches the device of claim 1 as discussed above.
Hattori does not explicitly teach the device wherein the device does not use a liquid fluid.
Ichikawa, however, teaches the device does not use a liquid fluid (Abstract; Fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention too modify the device of Hattori to further include the device does not use a liquid fluid, as taught by Ichikawa, since it has been held to be within the general skill of a worker in the art to select a known configuration on the basis of its suitability for the intended use.
Conclusion
Art made of record, however, not relied upon for the current rejection is as follows:  Lopez Galera et al. (U.S. Patent Publication No. 2015/0343999 A1) teaches a system and a method for automatically cleaning an optic lens mounted on a vehicle, by spraying a washing liquid to remove any type of dirt from the lens such as a clear image or optic signal can be captured anytime, where an air pump is provided including a variable volume compression chamber to pressurize a volume of air, and a washing liquid conduit is communicated with a liquid nozzle and with the air pump, such as the air pump can be operated by the flow of pressurized washing liquid, such as the same flow of pressurized washing liquid is used to clean the optic surface, and to operate the air pump and generate a blast of air to blow off any liquid drop from the optic lens.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723